Citation Nr: 0919666	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-04 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee, as secondary to the service-connected 
post-operative chondrolysis of the femoral medial condyle of 
the right knee.  

2.  Entitlement to service connection for arthritis of the 
left knee, as secondary to the service-connected medial 
meniscus tear of the left knee.  

3.  Entitlement to a compensable rating for instability of 
the right knee, separate and distinct from the current 
10 percent rating for the service-connected post-operative 
chondrolysis of the femoral medial condyle of the right knee.  

4.  Entitlement to a compensable rating for instability of 
the left knee, separate and distinct from the current 
20 percent rating for the service-connected medial meniscus 
tear of the left knee.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1988 
to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  

In August 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge (VLJ) at the RO.  A copy of the 
transcript of the hearing has been associated with the claims 
folder and has been reviewed.  

The issues of entitlement to separate compensable ratings for 
instability of the knees are addressed in the REMAND portion 
of the decision below and are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran 
does not have arthritis in either of the knees.  


CONCLUSIONS OF LAW

1.  Arthritis of the right knee is not proximately due to, or 
the result of, the service-connected post-operative 
chondrolysis of the femoral medial condyle of the right knee.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2008).  

2.  Arthritis of the left knee is not proximately due to, or 
the result of, the service-connected medial meniscus tear of 
the left knee.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

In particular, upon receipt of a complete or substantially 
complete application for benefits, VA is ordinarily required 
to notify the claimant and his/her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here, August 2004 and October 2004 letters notified the 
Veteran of the criteria for his service connection claims.  
In addition, these documents informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
As these letters were issued prior to the initial 
adjudication (and denial) of the Veteran's service connection 
claims in January 2005, the timing requirement of such 
notification has been satisfied.  

The Board acknowledges that the Veteran has not been informed 
of the type of information and evidence necessary to 
establish the degree of disability (element #4) and an 
effective date (element #5), if service connection were 
granted for his claimed disabilities.  See Dingess/Hartman, 
19 Vet. App. at 488.  However, as will be discussed in 
further detail below, the Board finds that the evidence of 
record does not support a grant of the Veteran's service 
connection claims.  As service connection for the claimed 
disabilities is not warranted, ratings and effective dates 
will not be assigned.  A remand to accord the agency of 
original jurisdiction an opportunity to furnish the Veteran 
with such notice is, therefore, not necessary.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection claims adjudicated in this decision.  
All available relevant service, and post-service, treatment 
records adequately identified by the Veteran have been 
obtained and associated with his claims folder.  He has been 
accorded VA examinations pertinent to his claimed 
disabilities.  Also, he has testified at a personal hearing 
conducted before the undersigned Acting VLJ.  

There is no suggestion in the current record that additional 
evidence, relevant to these matters, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issues adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider these claims, based on the evidence of 
record.  

Analysis

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

Service treatment records are negative for complaints of, 
treatment for, or findings of arthritis of the knees.  
According to post-service medical reports, magnetic resonance 
imaging completed on the Veteran's left knee in April 1995 
showed some minimal edematous or degenerative changes in the 
region of the medial collateral ligament.  X-rays taken of 
this joint in April 2002 showed mild degenerative changes.  
In addition, some subsequent medical records include 
assessments of osteoarthritis of the knees.  

Significantly, however, the most recent specialized testing 
completed on the Veteran's knees have consistently been 
negative for arthritis.  Specifically, magnetic resonance 
imaging completed on the Veteran's knees in October 2002 
reflected no arthritis of either joint.  Also, X-rays taken 
of his knees in July 2004 showed no evidence of arthritis of 
either joint.  At a VA joints examination conducted in August 
2004, the examiner concluded that the earlier month's 
radiographic films were "not consistent with osteoarthritis 
in either knee."  Most recently, X-rays taken of the 
Veteran's knees at a March 2008 VA joints examination were 
negative for arthritis.  

In this regard, the Board acknowledges that the March 2008 VA 
examiner noted that X-rays "are not always diagnostic of DJD 
[degenerative joint disease]."  Significantly, however, as 
the Board has discussed herein, multiple recent X-rays taken 
of the Veteran's knees have consistently failed to show 
arthritis.  There were a total of six separate X-ray views of 
the knees taken in the March 2008 VA examination, and yet the 
impression was negative knees.  In addition, the last 
magnetic resonance imaging completed on the Veteran's knees 
(in October 2002) was also negative for arthritis.  Based on 
this evidence, the Board must conclude, therefore, that the 
Veteran does not have arthritis of either knee.  

The Board has considered the Veteran's complaints of 
arthritis in both of his knees.  The Veteran is competent to 
report symptoms because such actions come to him through his 
senses and, as such, require only personal knowledge rather 
than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a lay person, however, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009) (knee pathology, identified as degenerative 
joint disease, is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis).  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board notes, however, that arthritis is 
considered to be a chronic disability.  The fact that the 
Veteran currently does not have it indicates that he never 
had it.  As the most recent post-service medical evidence 
illustrates, the preponderance of the evidence in the claims 
folder reflects that a diagnosis of arthritis of either knee 
is not warranted.  Based on this evidentiary posture, the 
preponderance of the evidence is clearly against the 
veteran's claim for service connection for such a disability, 
on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of proof 
of a present disability, there can be no valid claim).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for arthritis of the right knee, as 
secondary to the service-connected post-operative 
chondrolysis of the femoral medial condyle of the right knee, 
is denied.  

Service connection for arthritis of the left knee, as 
secondary to the service-connected medial meniscus tear of 
the left knee, is denied.  

REMAND

Multiple examinations completed on the Veteran's knees during 
the current appeal-including at the most recent VA joints 
examination in March 2008-have consistently reflected no 
instability of either joint.  Most recently, however, at the 
August 2008 hearing, the Veteran testified that he 
experiences increasingly frequent episodes of giving way of 
his knees.  Hearing transcript (T.) at 4-6.  According to the 
Veteran's testimony, the instability of his knees has 
resulted in the need for him to wear knee braces.  T. at 6.  
[Indeed, recent medical records confirm the Veteran's use of 
knee braces.]  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's repeated contentions of instability of both of his 
knees, particularly after the last examination of these 
joints in August 2008, the Board finds that an additional VA 
examination is necessary to determine the current nature and 
extent of any instability that may be related to his 
service-connected bilateral knee disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran a Veterans Claims 
Assistance Act of 2000 notification letter 
pertaining to his claims for a compensable 
rating for instability of the right knee, 
separate and distinct from the current 
10 percent rating for the 
service-connected post-operative 
chondrolysis of the femoral medial condyle 
of the right knee, and for a compensable 
rating for instability of the left knee, 
separate and distinct from the current 
20 percent rating for the 
service-connected medial meniscus tear of 
the left knee.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

2.  Obtain copies of records of knee 
treatment that the Veteran may have 
received at the Mountain Home VA Medical 
Center since February 2008.  Associate all 
such records that are available with the 
claims folder.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of the service-connected 
post-operative chondrolysis of the femoral 
medial condyle of the right knee and the 
service-connected medial meniscus tear of 
the left knee.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

All pertinent pathology should be noted in 
the examination report.  In particular, 
the examiner should discuss any 
instability that is found in either of the 
Veteran's knees.  

Complete rationale should be given for all 
opinions reached.  

4.  Thereafter, re-adjudicate the issues 
remaining on appeal.  If the decisions 
remain in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, the Veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2008).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


